DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6-16 & 18 are allowed.
REASONS FOR ALLOWANCE
Most relevant prior art, Wong (US 2017/0218919) discloses – 
IN Claim 1
A self-aligning to wind floating platform [The raft is configured to turn about a vertical axis and be fixed to a seabed (2) by a mooring line (36)] supporting multiple wind turbines (17, 18) [12] for wind power generation [The raft wind power generation unit includes at least three floaters (12) and at least three wind turbines (21) configured to be placed on the floaters (12)] (Abstract, FIG. 2-5), comprising:
at least three floaters (11, 11/101 or 103) [12] and three connection beams (13) [13], each beam (13) [13] arranged between adjacent floaters (11, 11/101 or 103) [13 are shown “between adjacent floaters 12”] (FIG. 2-5 & Claim 5; The at least three floaters are located at vertices of the triangle and are connected by a plurality of beams), 
at least three wind turbines (17, 18) [21] each being supported on a corresponding floater (11, 11/101 or 103) [12], each wind turbine subject to a wind load (FIG. 2-4 & Claim 1; a force resultant from a wind load on the raft), and 
an rotation axle (150, 503) [35] fixed to the seabed (2) [37] and adapted to restrain the platform from drifting away [by 36] while permitting rotation (FIG. 2-4 & ¶ [0049]; The socket joint 35 is connected to a vertically fixed mooring line 36 which is connected to a seabed anchor 37 so that socket joint 35 allows the raft 10 to turn by twisting the mooring line 36), wherein 
a wind load resultant of the three wind loads on the turbines (17, 18), due to a horizontal wind, does not pass through the center of geometry (C.Geo) and the rotation axle (150, 503) simultaneously (Claim 2), 
(Claim 1; so that a yaw moment about the center of rotation is created that rotates the raft until the force Passes through the center of geometry and center of rotation); and
wherein the at least three wind turbines (17, 18) [21] are oriented in a direction facing the wind and are divided into two rows along the wind facing direction, a front row and a back row, the front row being hit by the incoming wind first (FIG. 5).
However, Wong does not discloses:
the front and rear turbine rows (17, 18) have differing respective tower cross sectional shapes (19, 20), and 
by manipulating different wind drag coefficients between the front and rear rows of tower cross sectional shapes (19, 20), the wind load resultant acting at the C.Geo will not fall in the rotation axle (150, 503) which is at or close to the C.G. of the platform, with a yaw moment being created by the wind load resultant acting on the C.Geo to turn the platform, until the wind load resultant passes through the C.Geo and the rotation axle (150, 503).
Moreover, Wong does not provide any suggestions of using “different tower cross sectional shapes (19, 20) [21]” and it appears that a person skilled in the art would not be prompted to consider changing the “tower cross sectional shapes (19, 20) [21]” in Wong. 
Therefore, with respect to Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A self-aligning to wind floating platform supporting multiple wind turbines (17, 18) for wind power generation, comprising: 
at least three floaters (11, 11/101 or 103) and three connection beams (13), each beam (13) arranged between adjacent floaters (11, 11/101 or 103), 
at least three wind turbines (17, 18) each being supported on a corresponding floater (11, 11/101 or 103), each wind turbine subject to a wind load, and 
a rotation axle (150, 503) fixed to the seabed (2) and adapted to restrain the platform from drifting away while permitting rotation, wherein 

a yaw moment is created to turn the platform until the wind load resultant passes through the C.Geo and the rotation axle (150, 503), 
(a) the at least three wind turbines (17, 18) are oriented in a direction facing the wind and are divided into two rows along the wind facing direction, a front row and a back row, the front row being hit by the incoming wind first, the front and rear turbine rows (17, 18) have differing respective tower cross sectional shapes (19, 20), and 
(b) by manipulating different wind drag coefficients between the front and rear rows of tower cross sectional shapes (19, 20), the wind load resultant acting at the C.Geo will not fall in the rotation axle (150, 503) which is at or close to the C.G. of the platform, with a yaw moment being created by the wind load resultant acting on the C.Geo to turn the platform, until the wind load resultant passes through the C.Geo and the rotation axle (150, 503).
Similarly to Claim 1 in Claim 18, Wong does not discloses limitations “a-b” (refer to Claim 1).
Therefore, with respect to Claim 18 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A self-aligning to wind floating platform supporting multiple wind turbines (17, 18) for wind power generation, comprising: 
a plurality of turbines (17, 18) each supported on a corresponding floater (11, 11/101 or 103), each oriented in a direction facing the wind, the turbines divided into two rows along the wind facing direction, a front row and a back row, the front row being hit by the incoming wind first, and 
a rotation axle (150, 503) fixed to the seabed (2) and adapted to restrain the platform from drifting away while permitting rotation, wherein Page 5Application No. 16/882,514 Atty. Docket No.: 8070/0010PUS 1 
any wind turbine (17, 18) in the front row is arranged such that its wake does not affect the rear row wind turbines (17, 18), 
(a) the front and rear turbine rows (17, 18) have differing respective tower cross sectional shapes (19, 20), and 
(b) by manipulating different wind drag coefficients between the front and rear rows of tower cross sectional shapes (19, 20), the wind load resultant acting at the C.Geo will not fall in the rotation axle (150, 503) which is at or close to the C.G. of the platform, with a yaw moment being created by the wind load resultant acting on the C.Geo to turn the platform, until the wind load resultant passes through the C.Geo and the rotation axle (150, 503).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH ORTEGA/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832